Citation Nr: 0922097	
Decision Date: 06/11/09    Archive Date: 06/17/09

DOCKET NO.  05-19 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral chronic 
ear infections.

2.  Entitlement to service connection for bilateral hearing 
loss, to include as secondary to bilateral chronic ear 
infections.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1956 to October 
1959.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

In March 2007, the Board remanded this case for further 
evidentiary development of the current claims on the merits.  
The case has now been returned to the Board for further 
appellate action.  In its March 2007 decision, the Board also 
denied entitlement to service connection for bilateral 
tinnitus.  Because a final Board decision was rendered with 
regard to that issue, such claim is no longer a part of the 
current appeal.

For reasons explained below, the current claims are once 
again REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

While further delay is regrettable, the Board observes that 
further development is required prior to adjudicating the 
Veteran's claims of entitlement to service connection for 
bilateral chronic ear infections and for bilateral hearing 
loss.

Service treatment records reflect that the Veteran's ears and 
hearing were evaluated as normal at his July 1956 entrance 
examination.  Service treatment records dated in July 1959 
and August 1959 document treatment for otitis media in both 
ears.  The Veteran's ears and hearing were evaluated as 
normal at his October 1959 separation examination.

In his November 2004 claim, the Veteran stated that he had 
constant exposure in service to naval gunfire as an 
ammunition loader and fuse setter for eight-inch guns.  He 
also stated that his ear infections came from swimming in 
contaminated waters at Subic Bay in the Philippines during 
his service.  His DD Form 214 does not list any military 
occupational specialties.

VA treatment records reflect that the Veteran sought 
treatment on multiple occasions for ear-related complaints 
following his discharge from service.  In August 2002, it was 
suggested that he undergo a hearing assessment for a probable 
conduction problem.  In November 2003, he reported that his 
left ear felt "plugged up," but his tympanic membrane was 
found to be clear at that time.  In December 2003, the 
Veteran complained of decreased hearing sensitivity and 
reported a history of noise exposure (time and type 
unspecified).  Audiological test results in December 2003 
revealed normal to severe sensorineural hearing loss 
bilaterally.  In March 2004, it was noted that the Veteran 
had a history of recurrent ear infections, and he reported 
that he had had problems off and on ever since developing a 
fungal infection of his ears while in service.  He was 
diagnosed with otitis media in the left ear in March 2004.  
In November 2004, the Veteran was assessed with left 
sensation tube dysfunction, with serous otitis on the left.

Pursuant to the Board's March 2007 remand, the Veteran 
underwent a VA examination in November 2007.  On that 
occasion, the Veteran reported having chronic ear problems 
since swimming in Subic Bay while in service.  He reported no 
history of military, occupational, or recreational noise 
exposure.  It was noted that his hearing loss was first 
noticed in 1997.  Audiological test results revealed moderate 
to profound sensorineural hearing loss with a conductive 
component in the low frequencies, bilaterally.  The etiology 
of the Veteran's bilateral hearing loss was noted to be 
unknown.  The examiner stated that there was no evidence of 
hearing loss while in service, but acknowledged the evidence 
of treatment for otitis media while in service.  The examiner 
concluded that, while chronic ear infections can be a 
possible cause of permanent hearing loss, there is not enough 
evidence to make that decision in this case and that it would 
be speculation to give an opinion on the etiology of the 
Veteran's hearing loss.

The November 2007 examiner failed to provide the requested 
opinion addressing whether it is at least as likely as not 
that the Veteran's post-service ear infections are related to 
his in-service ear infections.  The Court has held that, 
where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  
In addition, the November 2007 examiner's opinion with regard 
to the etiology of the Veteran's bilateral hearing loss is 
too speculative to be probative.  See Beausoleil v. Brown, 8 
Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. at 
23 (medical opinions which are speculative or inconclusive in 
nature cannot support a claim).  Therefore, a new VA 
examination is necessary in order to ensure full and proper 
compliance with the Board's March 2007 remand instructions.

In addition, the Board notes that the Veteran has contended 
that his ear infections are the direct cause of his bilateral 
hearing loss.  As such, the claim for service connection for 
bilateral chronic ear infections is inextricably intertwined 
with the claim for service connection for bilateral hearing 
loss, because the final outcome of the bilateral chronic ear 
infections service connection claim could materially affect 
the result of the bilateral hearing loss service connection 
claim.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris 
v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are 
"inextricably intertwined" when they are so closely tied 
together that a final Board decision cannot be rendered 
unless both are adjudicated).  As the November 2007 
examiner's opinion with regard to whether the Veteran's 
bilateral chronic ear infections caused or contributed to the 
development of his bilateral hearing loss is too speculative 
to be probative, such question should be addressed at the new 
VA examination.  See Beausoleil v. Brown, 8 Vet. App. 459, 
463 (1996); Libertine v. Brown, 9 Vet. App. at 23.

Prior to the new VA examination, the RO/AMC should attempt to 
obtain the Veteran's service personnel file through official 
sources, and the Veteran should be advised that he can submit 
"buddy statements" to support his contentions of noise 
exposure in service.

Finally, in an April 2007 statement, the Veteran reported 
that he had received treatment at the VA Outpatient Clinic in 
Childress, Texas from July 1997 to the present, and at the VA 
Medical Center in Amarillo, Texas from February 1999 to April 
2007.  On remand, all VA medical records should be obtained.  
38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1.  Request the Veteran's complete 
service personnel file through official 
sources.  If records are unavailable, 
the file should be annotated as such 
and the Veteran so notified.

2.  Advise the Veteran that he can 
submit "buddy statements" from his 
fellow soldiers containing verifiable 
information regarding his claimed in-
service noise exposure.

3.  Obtain current VA treatment records 
dating since July 1997 from the 
Childress, Texas VA Outpatient Clinic, 
as well as current VA treatment records 
dating since November 2004 from the 
Amarillo, Texas VA Healthcare System.

4.  After the above has been completed 
to the extent possible, the RO/AMC 
should schedule the Veteran for VA 
audiological and ear examinations to 
determine the nature and etiology of 
any bilateral chronic ear infections as 
well as bilateral hearing loss.  The 
claims file must be provided to and 
reviewed by the examiner(s) in 
conjunction with the examinations.  Any 
tests or studies deemed necessary 
should be conducted, to specifically 
include audiometric testing.

Following review of the claims file and 
examination of the Veteran, the 
examiner(s) should opine as to the 
following:

(a) whether it is at least as 
likely as not (50 percent 
probability or greater) that any 
post-service ear infections (to 
include those diagnosed in March 
2004 and November 2004) arose 
during service or are otherwise 
related to any incident of 
service, taking into account the 
Veteran's diagnosis of bilateral 
otitis media documented in his 
service treatment records;

(b) whether it is at least as 
likely as not (50 percent 
probability or greater) that any 
current bilateral hearing loss 
arose during service or is 
otherwise related to any incident 
of service, including noise 
exposure; and

(c) whether it is at least as 
likely as not (50 percent 
probability or greater) that any 
current bilateral hearing loss is 
caused or aggravated (permanent 
worsening of the underlying 
disability beyond natural 
progress) by bilateral chronic ear 
infections.  If aggravation is 
determined, then the examiner 
should quantify the degree of such 
aggravation, if possible.  

The physician(s) should set forth the 
complete rationale underlying any 
conclusions drawn or opinions expressed, 
to include, as appropriate, citation to 
specific evidence in the record, in a 
legible report.  A complete rationale 
should be given for all opinions and 
should be based on examination findings, 
historical records, and medical 
principles.

5.  To help avoid future remand, VA must 
ensure that all requested actions have 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, then 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

6.  After the development requested 
above has been completed to the extent 
possible, the record should again be 
reviewed.  If the benefits sought on 
appeal remain denied, then the Veteran 
and his representative should be 
furnished with a supplemental statement 
of the case and be given the 
opportunity to respond thereto.  The 
case should then be returned to the 
Board for further appellate 
consideration, if in order.

The Veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

